DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to After Final Amendment
	This Office Action is responding to applicant’s After Final amendment file on 8/8/2022.  Claim 10 has been cancelled.  Claims 14-16 have been withdrawn from consideration.  Claims 1, 5, 7-9, 11-13, 17-18, 25-27, 29-37, 41-42, 44, and 46 have been amended.

Response to Arguments
	The objections to the claims have been withdrawn in view of applicant’s amendment.
	The 112 rejections have been withdrawn in view of applicant’s amendment.

Rejoinders
Claim 1 is allowable. 
Claims 14-16, previously withdrawn from consideration as a result of a restriction requirement, including all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Species A-C, as set forth in the Office action mailed on7/22/2021, is hereby withdrawn and claims 14-16 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Josephs on 9/7/2022 & 9/8/2022 & 9/9/2022.
The application has been amended as follows: 

1.   	(currently amended)  A pessary, having a lateral dimension defining a perimeter, comprising:
 	a stem; 
 	a plurality of bottom members, each of said plurality of bottom members has a first and a second end opposite the first end, the first ends of said plurality of bottom members being hingedly connected to the stem by respective bottom hinges;
	a plurality of top members, each of said plurality of top members has a first end and a second end opposite the first end, the first ends of the plurality of top members being respectively hingedly connected to the second ends of the plurality of bottom members by respective central hinges;
	the second ends of the plurality of top members being hingedly connected to each other via respective top hinges to form an apex;
	plurality of top members and the plurality of bottom members, collectively, contract causing the outwardly causing the apex to translate axially toward the stem an axial bias 
	wherein the bottom hinges, central hinges, and top hinges are defined by a thinning of material.

2. 	(currently amended)  The pessary as set forth in claim 1, wherein the axial bias occurs as a result upon theapex.  

3.	(currently amended)  The pessary as set forth in claim 1, wherein the pessary is constructed from a unitary material; and wherein the the stem, are refined by varying to afford increased or a decreased rigidity thereof 

4.	(original)  The pessary as set forth in claim 3, wherein the unitary material is of a silicone material having a single durometer hardness.

5. 	(currently amended)  The pessary as set forth in claim 1, wherein the 

6. 	(currently amended)  The pessary as set forth in claim 5, wherein said soft, pliable, and biocompatible cover material is of a silicone material.

7. 	(currently amended)  The pessary as set forth in claim 5, wherein at least one of the soft, pliable, and biocompatible cover material and are refined by varying to afford increased or a decreased rigidity thereof 

8. 	(currently amended)  The pessary as set forth in claim 5, wherein at least one of the a silicone material having a durometer different from that of said soft, pliable, biocompatible cover material.

9.	(currently amended)  The pessary as set forth in claim 5, wherein an inner layer of at least one of the a silicone material having a durometer different from that of said soft, pliable, biocompatible cover material.

10. 	(canceled)

11. 	(currently amended)  The pessary as set forth in claim 1, wherein said thinning of material extends inwardly from an outside surface of the pessary 

12. 	(currently amended)  The pessary as set forth in claim 1, wherein said thinning of material extends outwardly from an inside surface of pessary

13. 	(currently amended)  The pessary as set forth in claim 1, wherein said thinning of material extends from a combination of outwardly and inwardly of respective inside surface and outside surface of the pessary

14. 	(currently amended)  The pessary as set forth in claim 1, further comprising:
	a locking mechanism, located between the said locking mechanisms the pessary in the deployed orientation and s undesired collapse during wearing thereof.

15. 	(currently amended)  The pessary as set forth in claim 14, wherein the locking mechanism is at least one of (a) interengaging locking members on an inner side of each of the 

16. 	(currently amended) The pessary as set forth in claim 15, wherein the interengaging locking members and the overcenter arc of the locking mechanism are overcome byin the direction away from the apex.

17. 	(previously presented)  The pessary as set forth in claim 1, wherein the central hinges each defining at least one of a live hinge or a pivoting, multi-part hinge.

18. 	(currently amended)  The pessary as set forth in claim 17, further comprising:
	the top hinges the bottom hinges 

19.	(currently amended)  The pessary as set forth in claim 1, wherein the is spaced apart from one another.

20.	(currently amended)  The pessary as set forth in claim 19, 

21.	(original)  The pessary as set forth in claim 1, wherein the space between petals is open for drainage.

22.	(original)  The pessary as set forth in claim 1, wherein the space between petals is covered with a membrane and the associated membrane is at least one of (a) open, (b) perforated with holes, and (c) formed with canals for drainage.

23. 	(original)  The pessary as set forth in claim 1, further comprising:
	an applicator with a barrel configured and arranged for removably retaining the pessary in the compressed orientation and a plunger, opposite an open end of the barrel, that selectively biases and ejects the pessary into the deployed orientation upon actuation of the plunger. 

24.	(currently amended)  The pessary of claim 1, wherein the pessary is spring-biased to said deployed orientation.

25.   	(currently amended)  A pessary comprising:
 	a stem; 
	a plurality of bottom members, each of said plurality of bottom members has a first end and a second end opposite the first end, the first ends of the plurality of bottom members being hingedly connected to the stem by respective bottom hinges;
	a plurality of top members, each of plurality of bottom members has a first end and a second end opposite the first end, the first ends of the plurality of top members being respectively hingedly connected to the second ends of the plurality of bottom members by respective central hinges;
	the second ends of the plurality of top members being hingedly connected to each other by respective top hinges to form an apex;
 	contract causing the apex to translate axially away from the stem, and in a deployed orientationoutwardly causing the apex to translate axially toward the stem 
	wherein the pessary is spring-biased to said deployed orientation.

26. 	(currently amended)  The pessary as set forth in claim 25, wherein the axial bias occurs as a result upon theapex.  

27.	(currently amended)  The pessary as set forth in claim 25, wherein the pessary is constructed from a unitary material; and wherein the are refined by varying to afford increased or a decreased rigidity thereof 

28.	(previously presented)  The pessary as set forth in claim 27, wherein the unitary material is silicone having a single durometer hardness.

29. 	(currently amended)  The pessary as set forth in claim 25, wherein the 

30. 	(previously presented)  The pessary as set forth in claim 29, wherein the soft, pliable, biocompatible cover material is of silicone material.

31.	(currently amended)  The pessary as set forth in claim 29, wherein the pessary is constructed from a unitary material; and wherein the are refined by varying to afford increased or a decreased rigidity thereof 

32. 	(currently amended)  The pessary as set forth in claim 29, wherein at least one of the material having a durometer different from that of said soft, pliable, biocompatible cover material.

33.	(currently amended)  The pessary as set forth in claim 29, wherein an inner layer of at least one of the material having a durometer different from that of said soft, pliable, biocompatible cover material.

34. 	(currently amended)  The pessary as set forth in claim 25, further comprising:
	

35. 	(currently amended)  The pessary as set forth in claim 34, wherein said thinning of material extends inwardly from an outside surface of the pessary 

36. 	(currently amended)  The pessary as set forth in claim 34, wherein said thinning of material extends outwardly from an inside surface of pessary

37. 	(currently amended)  The pessary as set forth in claim 34, wherein said thinning of material extends from a combination outwardly and inwardly of respective inside surface and outside surface of the pessary

38. 	(currently amended)  The pessary as set forth in claim 25, further comprising:
	a locking mechanism, located between the said locking mechanisms the pessary in the deployed orientation and s undesired collapse during wearing thereof.

39. 	(currently amended)  The pessary as set forth in claim 38, wherein the locking mechanism is at least one of (a) interengaging locking members on an inner side of each of the 

40. 	(currently amended) The pessary as set forth in claim 39, wherein the interengaging locking members and the overcenter arc of the locking mechanism are overcome byin the direction away from the apex.

41. 	(currently amended)  The pessary as set forth in claim 25, further comprising:
	

42. 	(currently amended)  The pessary as set forth in claim 41, further comprising:
	the top hinges the bottom hinges 

43.	(currently amended)  The pessary as set forth in claim 25, wherein the 

44.	(currently amended)  The pessary as set forth in claim 43, wherein the and wherein the pessary comprises four petals, in which each of the petals is equally spaced at approximately 90-degree angles with respect to each other about the perimeter. 

45.	(previously presented)  The pessary as set forth in claim 44, wherein the space between the petals is open for drainage.

46.	(previously presented)  The pessary as set forth in claim 44, wherein the space between petals is covered with a membrane and the associated membrane is at least one of (a) open, (b) perforated with holes, and (c) formed with canals for drainage.

47. 	(previously presented)  The pessary as set forth in claim 25, further comprising:
	an applicator with a barrel configured and arranged for removably retaining the pessary in the compressed orientation and a plunger, opposite an open end of the barrel, that selectively biases and ejects the pessary into the deployed orientation upon actuation of the plunger.

Allowable Subject Matter
Claims 1-9 and 11-47 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 25, the art of record when considered alone or in combination neither anticipates no renders obvious a pessary comprising the second ends of the plurality of top members being hingedly connected to each other by respective top hinges to form an apex, wherein the bottom hinges, the central hinges, and the top hinges are defined by a thinning of material, and wherein in a compressed orientation the top members and the bottom members each contract radially inwardly causing the apex to translate axially away from the stem, and in a deployed orientation
Regarding dependent claims 2-9, 11-24, and 26-47, they are allowed due to their dependencies on respective independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior arts disclose intrauterine device, none specifically discloses claimed top hinges, central hinges, and bottom hinges are defined by a thinning of material nor describes a compressed orientation the top members and the bottom members each contract radially inwardly causing the apex to translate axially away from the stem, and in a deployed orientation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786